Plaintiff in error was convicted on the 23rd day of March, 1909, on a charge of selling intoxicating liquor and his punishment fixed by the jury at a fine of seventy-five dollars and imprisonment in the county jail for a period of thirty days. On the 30th day of March, thereafter, judgment was pronounced in accordance with the verdict. The appeal was filed in this court on the 30th day of March, 1910. No brief has been filed on behalf of plaintiff in error and no appearance made for oral argument. The judgment of the trial court is affirmed under rule 4 of this court.